Title: To Alexander Hamilton from William Ellery, 10 February 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] February 10, 1792. “On the third of this month the Sloop Hannah William Corey master from Martinico and destined for the District of Providence arrived in this District, but could not enter the first mentioned district on account of the ice.… Capt. Corey appeared at the Custom House for the first time & reported on the morning of the 7th. of this month. The reason of his not reporting sooner … was owing … to his supposing that he might enter his vessel at Providence, and to the obstructions he met with in his progress to Newport.… If he had acted conformably to his duty, he might have reported and entered here in season. The Law is violated, and under the circumstances mentioned I submit it to you whether a prosecution should be commenced or not, and thereon request your direcn.”
